Case 8:19-bk-01678-RCT Doc 22 Filed 05/10/19. Page 1of1

 

“Tn 3 5
ha fd a}
. hoy } Roy
u hoon) dhe Let
~ ly
GMAW 7 i .
pre rr Te
rit . pry
t n
; t

 

 

 

ODeac Honorable Judge.

 

 

 

Moton

 

 

Aus to Hares has 5Schiz ooh réaia.

 

QC) in edlax. On MAu4 Qh Qorve. AME -Loene
Ho Bul meetdAu Loi. \a. Neel A Pani
bear | DOD we left! “Lm woethias. BN
behal £ of laGuito +o request GQ kOver
Hho Phone intenjew Of BU Meedage

TE Is in her best interest Not +o by

in oy Courtroom Settings Kino\ She. mnvet+

; for Seohion SOR

 

 

 

 

Ss Lok al

 

 

 

 

 

 

 

 

 

 

 

 
